Title: Charles Clay to Thomas Jefferson, 18 December 1811
From: Clay, Charles
To: Jefferson, Thomas


          
                  Dear Sir, 
                  Dec. 18. 1811
                your Servant yesterday met with me in the field where I was a little engaged & gave me your Note, I sent him to the house with the baskett & to wait till I Should return, he did not wait for me, he left the Compass & protractor, but no Chain nor Compass Staff.—the otherthat part of your note respecting the hearth Stones will be particularly attended to Should I see the Masons as well as any other Command with which Mr Jefferson may think fit to honor 
		  
          his Friend & humble Sert
                  C. Clay
        